Martin Ob. J.,

dissenting:

This court held when this case was formerly before it,, that there was nothing in the journal <entry of the circuit court from which it could be inferred that a final judgment was ever rendered therein. — See 3 Mich. 86. There was before us the journal entry, from which it appeared that a judgment had been rendered upon demurrer, and a reference ordered to the clerk to compute the amount due upon the condition of the bond, and an entry of such computation.. From all this it was manifest that the court below did not intend that such judgment should be final, but interlocutory;, and whether that court had power to render a final judg-. ment at that stage of the cause, or not, so long as the intention not to do so was obvious we had not the power to, transform it into a final judgment. But under the statutes of 1838, this reference was not only proper, but necessary-before final judgment. — See JR. 8. 1838, p. 460.
That a clerical error may be amended at any time, I do. not doubt, nor did this court then determine. That question, was not before us, and the judgment was based upon the fact that the journal did not show that a final judgment was ever rendered, or was ever intended to be rendered, by-the court below. The journal clearly enough showed that it, might have been, but not that it ever was. This was not regarded as a clerical error in the entry of a judgment, but as a want of evidence of judicial action. There was, in short,, an absence of a judgment- — nothing to be amended.
But we have now before us a return to the Supreme Court, in 1841, showing the pleadings and proceedings in this case, and also what purports to be a judgment of the circuit court. To my mind it is a little remarkable, not to, say suspicious, that on a trial in the same court in which the record is supposed to remain, if one was ever made, the plaintiff in error has been compelled to resort to this return, to show that there, ever was a judgment rendered by the-court below.
*495I can not believe that any such judgment record was ever made and signed, but I regard the whole thing as a return of the clerk merely, in a form which he supposed proper, and perhaps necessary. It is evidence of a return to a writ of error, but not of a judgment by the circuit court. If this is not so, why the necessity of ransacking the files of the Supreme Court for such evidence, when the original record would be found in the book of records of the circuit court — or how was it admissible in evidence without showing a loss or destruction of the original?
But it appears that the judgment, as certified by the clerk, is erroneous; it is not a judgment in debt for the penalty, but for the amount due by the condition of the bond. From this I also infer that it is the clerk’s judgment, and not the court’s. The same error crept into the judgment of the Supreme Court, but this latter was evidently rendered upon motion, and not after an argument, as the award of damages and double costs clearly shows.
Here is, therefore, evidence of two erroneous judgments ■ — one of which is of another tribunal from that having original jurisdiction of the cause; the other of which I can not believe to have been any thing but a clerk’s formal return, and not a copy of a record, and consequently no evidence of a judgment — offered to show that the circuit court determined to, and did, render a final judgment in the cause, and that for the penalty of the bond, and thus to correct an error claimed to exist upon the journal of that court, which is the vital one of an entire want of a judgment. We are indeed a court for the correction of errors if we make out of all this confusion a good judgment.
I adhere to the former decision of this court, notwithstanding the additional evidence now before us that there is no evidence that the circuit court ever rendered a final judgment in this cause, and consequently there is no error in its journal which can be corrected.

Judgment reversed.